Bishop, J.—
We think the jury was warranted in finding that defendant had canse for the discharge of plaintiff. There is testimony tending to show that he had been laid off at least twice for violation of rules, and upon several other occasions when he had been guilty of disobedience he was warned that his discharge would, follow unless he should conform to the rules of the shops; that he persisted in his violations, and his dismissal followed. Such being true, we must accept of the finding of the jury as conclusive.
Plaintiff contends, however, that defendant had no right to discharge him summarily; that, in any event, it could proceed only in accordance with' the provisions of section 3241 et seq. of the Code, having relation to the release of a master from further obligation under an indenture. In substance, the provisions invoked are that, upon making com-, plaint to a judge of the district court, the master may have the apprentice brought in, and, proof of a refusal 1» serve or gross misbehavior being made, the indenture may be set aside, and the master discharged from further liability. As plaintiff is here insisting that he was discharged from service, and is claiming damages on account thereof, it is not clear* for what purpose the statute is invoked, unless it be to claim therefrom that a master may not justify a discharge of his apprentice, except through a complaint laid before a district judge. If it were possible for such a question to arise from the record before us, we should' experience little difficulty in reaching a conclusion. But we are confronted with no such question. It will be observed that plaintiff arrived at the age of majority in March preceding his dismissal. Both at common law and under the statute, his parents had no right to bind him save during the years of his minority. 3 Cyc. 543; Code, section 3229. It follows *427that from the time plaintiff became of age he was no longer bound by the contract as an indenture of apprenticeship; His continuance in the service of the defendant company could amount to nothing more than a contract for employment. It may be conceded that, no other arrangements being made, the provisions of the indenture as to the character of the service to be rendered, on the one hand, and for payment, instruction, etc., on the other hand, would be regarded as continuing in force. We need not stop, however, to consider the rights of the parties arising out of such contingency, save in one respect. Certain it is that the defendant would have a continuing right of discharge for any - of the causes specified in the indenture. And as the statute has relation only to the discharge of a minor apprentice, the defendant would have the right to proceed in its own manner to accomplish the discharge. It could in no event incur any other liability than that of damages^ it being shown that the discharge was without cause. As the jury found there was sufficient cause for discharge in the instant case, we think the question must be regarded as at an end.
Errors respecting the admission of evidence are assigned, and complaint is made respecting the conduct of counsel for defendant during the progress of the trial. We have examined the record fully as to such matters, and find nothing that would warrant a reversal of the judgment. — Affirmed.